DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed 2/28/2022 and 7/18/2022 have been fully considered but they are not persuasive.
Claims 1-36, 39, 41-42, 49, and 56 have been cancelled.

Applicant’s 7/18/2022 response asserts that serum albumin is not a therapeutic target within the meaning of the claims.  Applicant points to page 11, lines 24-29, and page 18, lines 22-28, of the original specification.  This is not agreed with.  Page 11, lines 24-29, and page 18, lines 22-28, of the original specification do not provide a limiting definition for a therapeutic target and do not exclude serum albumin as a therapeutic target.
	The instant application is a continuation of application 14/128,681.  Independent claims 37 and 48 of parent application 14/128,681 recited “therapeutic target.”  The rejections of claims 37-42 and 48-52 were appealed.  The appeal was based in part upon whether or not serum albumin was a therapeutic target within the meaning of the claims.
As in the ‘681 parent application, the examiner points to Yamaguchi et al. (U.S. Patent Application Publication 2007/0079391, of record). Yamaguchi et al. discloses the clinical condition hyperalbuminemia which shows increased serum albumin concentration synthesized in the liver and is related to various hepatic diseases in humans. Yamaguchi et al. discloses screening for drugs that will reduce the amount of serum albumin in the blood (i.e. will modulate and ameliorate the relevant disease). See at least abstract; paragraphs [0008 and 0037]; and claim 16.  An immunoglobulin single variable domain (VH or VHH) against human serum albumin would be a therapeutic drug that binds a therapeutic target. Yamaguchi et al. demonstrates that those of ordinary skill in the art would have considered human serum albumin to be a therapeutic target within the meaning of the claims.  The “therapeutic target” limitation in the instant claims defines what can be chosen for inclusion in the claimed polypeptides. The limitation does not define the activity or use of the claimed polypeptides. The claims are directed to products and not methods of use. There is no requirement that the claimed polypeptides have any therapeutic or clinical effect for any disease or condition or that the immunoglobulin single variable domain (VH or VHH) in the polypeptide be selected for any particular therapeutic or clinical purpose. That is, the claims do not require that the immunoglobulin single variable domain (VH or VH) modulate and ameliorate any relevant disease.  Yamaguchi et al. demonstrates that human serum albumin meets the criteria for a therapeutic target. It is irrelevant why an immunoglobulin single variable domain (VH or VHH) that binds human serum albumin was selected for inclusion.
The Board of Patent Appeals and Interferences (BPAI) agreed that serum albumin is a therapeutic agent within the meaning of the claims.  See at least pages 7-9 of the BPAI decision dated 1/28/2022 in parent application 14/128,681.  Applicant is cautioned against raising the issue of res judicata based on prior adjudication against the same inventor on a claim involving the same issue.  See at least MPEP 2190.
The examiner maintains that serum albumin is a therapeutic target within the meaning of the claims.  As such, ISVDs directed against serum albumin are ISVDs directed against therapeutic targets with respect to the double patenting rejections below.



Specification
The substitute specification filed 2/28/2022 has been entered.
The revised sequence listing submitted 2/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 43-48 are not original claims.  They were added on 6/30/2020.
Independent claim 43 has been amended and now recites:
A polypeptide comprising, at its C-terminal end, an immunoglobulin single variable domain (VH or VHH) that binds to a therapeutic target, wherein the immunoglobulin single variable domain ends with the sequence VTVSS(X)n (SEQ ID NO: 34), in which n is 1 to
5, with each X being independently chosen from any amino acid, with the proviso that X is not
cysteine (C); and wherein the immunoglobulin single variable domain comprise a leucine (L) at position 11 according to Kabat numbering.

	Basis is not seen for the polypeptides of claims 43-48.  Applicant’s 2/28/2022 response points to page 28, lines 8-25, and pages 49 and 52, Figure 9; and SEQ ID NOS: 6-10, 29-30, 32, 38-40, 42, 44, 73-77, 79, and 88.  See table on pages 10-11 of the response.  This is not agreed with.  Page 28, lines 8-25, does not disclose a genus of polypeptides comprising at its C-terminal end an immunoglobulin single variable domain that binds to a therapeutic target with the C-terminal ending recited in claim 43, wherein the immunoglobulin single variable domain comprises a leucine (L) at position 11 according to Kabat numbering.  Figure 9 is a table of sequences including SEQ ID NOS: 38-40, 42, 44, 73-77, 79, and 88.  This figure does not reference the world patents or therapeutic targets provided in applicant’s response.  See page 47, lines 4-5, and Example 8 of the specification.  Example 8 does not reference the world patents or therapeutic targets provided in applicant’s response.  Figure 9 does not reference position 11 according to Kabat numbering.  Evaluation of SEQ ID NOS: 38-40, 42, 44, 73-77, and 79 does reveal that each sequence has leucine (L) at Kabat position 11.  However, SEQ ID NO: 73 does not possess the C-terminal ending VTVSS(X)n of claim 43.  SEQ ID NO: 73 ends in VTVGGG.  SEQ ID NO: 88 does not have leucine at Kabat position 11.  It has serine (S) at Kabat position 11.  SEQ ID NOS: 73 and 88 are not embodiments of claim 43.  SEQ ID NOS: 38-40, 42, 44, 74-77, and 79 do not provide basis for the genus of polypeptides claimed.  At least for example, the therapeutic targets are limited to OX40L, CXCR4, RANKL, TNFα, and vWF whereas claim 43 embraces any therapeutic target.  These sequences have n of A, AA, AAA, G, GG, or GGG.  The C-terminal endings of these sequences are not representative of VTVSS(X)n in which n is 1 to 5, with each X being independently chosen from any amino acid, with the proviso that X is not cysteine.  The portions of the specification pointed to by applicant do not provide basis for the genus of polypeptides embraced by claims 43-48.  The original specification does not generally discuss the presence or absence of leucine at Kabat position 11.  The original specification does not generally discuss the identity of the amino acid present at Kabat position 11 in any immunoglobulin single variable domain that binds to a therapeutic target.  The claims constitute new matter.  

Claims 50-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 50-55 are not original claims.  They were added on 6/30/2020.  
Independent claim 50 has been amended and now recites:
A polypeptide comprising a serum albumin binding immunoglobulin single
variable domain (VH or VHH) at its C-terminal end, wherein the immunoglobulin single variable domain ends with the sequence VTVSS(X)n (SEQ ID NO: 34), in which n is 1 to 5, with each X being independently chosen from any amino acid, with the proviso that X is not cysteine (C); and wherein the immunoglobulin single variable domain:
(i) is not is not Alb-1 or an immunoglobulin single variable domain obtained by CDR
grafting starting from Alb-1, and
(ii) does not end with the sequence VTVSSA (SEQ ID NO: 90).

Applicant’s 2/28/2022 response points to basis for claim 50 on page 18, lines 31-32, and page 7, lines 7-8.  This is not agreed with.  Page 7, lines 7-8, of the 2/28/2022 substitute specification discloses that VH and VHH can be obtained by affinity maturation or CDR grafting.  It does not point to Alb-1 or CDR grafting starting from Alb-1.  Page 18, lines 31-32, discloses Alb-1 and humanized versions of Alb-1 such as Alb-8 and references WO 06/122787.  While applicant could exclude the positively recited Alb-1 or Alb-8 ISVDs, there is no basis for excluding any serum albumin binding immunoglobulin single variable domain obtained by CDR grafting starting from Alb-1.  The claims constitute new matter.  
In addition, claims 50-55 lack written adequate written description.  It is not known what ISVD structures are encompassed by an “immunoglobulin single variable domain obtained by CDR grafting starting from Alb-1” such that one of ordinary skill in the art would have known what structures were being excluded from the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42 and 48-52 of copending Application No. 14/128,681. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 37 and 42 are directed to fusion proteins having at least two ISVDs binding a therapeutic target with C-terminal endings in common with the instant claims.  C-terminal endings include AAA, GG, GGG, and GVA.  Embodiments of the co-pending claims are embodiments of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 43-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42 and 48-52 of copending Application No. 14/128,681 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 37 and 42 are directed to fusion proteins having at least two ISVDs binding a therapeutic target with C-terminal endings in common with the instant claims.  C-terminal endings include AAA, GG, GGG, and GVA.  The co-pending claims are not directed to any particular ISVDs.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  A construct having two ISVDs of 12A5 is SEQ ID NO: 79.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use the 12A5 anti-VWF ISVD fusion protein of SEQ ID NO: 79 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 42-48.  It would also have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. and fuse it to the serum albumin binding ISVD of SEQ ID NO: 107 according to Silence et al., thereby arriving at a polypeptide of instant claims 43-48.  C-terminal endings such as AAA, GG, GGG, and GVA would have been obvious in view of the co-pending claims.  
This is a provisional nonstatutory double patenting rejection.
Claims 50-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42 and 48-52 of copending Application No. 14/128,681 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 37 and 42 are directed to fusion proteins having at least two ISVDs binding a therapeutic target with C-terminal endings in common with the instant claims.  C-terminal endings include AAA, GG, GGG, and GVA.  The co-pending claims are not directed to any particular ISVDs.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
At least for example, SEQ ID NOS: 107 and 108 of Silence et al. correspond PMP6A8 (Alb-2) (SEQ ID NO: 50) and PMP6B4 (SEQ ID NO: 51) of Beirnaert et al. (WO 2006/122,787, of record).  These are ISVDs against human serum albumin that do not correspond to Alb-1 as recited in the instant claims.  See Tables I-II.
It would have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. and fuse it to the serum albumin binding ISVD of SEQ ID NO: 107 or SEQ ID NO: 108 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 50-55. C-terminal endings such as AAA, GG, GGG, and GVA would have been obvious in view of the co-pending claims.  
This is a provisional nonstatutory double patenting rejection.

Claims 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 29-35 of U.S. Patent No. 11,192,938 (issuing from 15/615,281).  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to a protein or polypeptide comprising an ISVD at it C-terminal end that binds a therapeutic target at its C-terminal end with a C-terminal end of the sequence VTVSS(X)n in which each X is an amino acid residue that is independently chose with the proviso that X is not cysteine.  X can be chosen from the group consisting of alanine, glycine, valine, leucine, or isoleucine.  See at least issued claims 29 and 31.  The “n” of the issued claims can be 1 or 2. See instant claim 40.  For example, the “n” of the issued claims can be G, AA, or GGG.  See at least issued claim 29.  Embodiments of the issued claims are embodiments of the instant claims.  

Claims 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-35 of U.S. Patent No. 11,192,938 (issuing from 15/615,281) in view of  Silence (U.S. Patent Application Publication 2010/0022452, of record).
The issued claims are directed to a protein or polypeptide comprising an ISVD at it C-terminal end that binds a therapeutic target at its C-terminal end with a C-terminal end of the sequence VTVSS(X)n in which each X is an amino acid residue that is independently chose with the proviso that X is not cysteine.  X can be chosen from the group consisting of alanine, glycine, valine, leucine, or isoleucine.  See at least issued claims 29 and 31.  The “n” of the issued claims can be 1 or 2. See instant claim 46.  For example, the “n” of the issued claims can be G, AA, or GGG.  See at least issued claim 29.  
The issued claims do not specify that Kabat position 11 must be leucine.  See instant claim 43.  The issued claims are not directed to any particular therapeutic target ISVDs. 
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. to the serum albumin binding ISVD of SEQ ID NO: 107 according to Silence et al. and use this as the ISVD fusion protein in the issued claims thereby arriving at a polypeptide of instant claims 43-48.  C-terminal endings such as G, AA, and GGG would have been obvious in view of the issued claims.  

Claims 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,192,937 (issuing from copending Application No. 15/615,197).  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to polypeptides comprising ISVDs with C-terminal endings in common with the instant claims.  Such endings include AAA, GG, GGG, and GVA.   The ISVD at the C-terminal binds to a therapeutic target.  See issued claim 3.  Serum albumin would also be a therapeutic target.  See issued claims 4-5. Embodiments of the issued claims are embodiments of the instant claims.  
Claims 50-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,192,937 (issuing from copending Application No. 15/615,197) in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
The issued claims are directed to polypeptides comprising ISVDs with C-terminal endings in common with the instant claims.  Such endings include AAA, GG, GGG, and GVA.    The issued claims are not directed to any particular ISVDs for serum albumin, a therapeutic target.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
At least for example, SEQ ID NOS: 107 and 108 of Silence et al. correspond PMP6A8 (Alb-2) (SEQ ID NO: 50) and PMP6B4 (SEQ ID NO: 51) of Beirnaert et al. (WO 2006/122,787, of record).  These are ISVDs against human serum albumin that do not correspond to Alb-1 as recited in the instant claims.  See Tables I-II.
It would have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. to the serum albumin binding ISVD of SEQ ID NO: 107 or SEQ ID NO: 108 according to Silence et al. and use it as the ISVD fusion protein in the issued claims thereby arriving at a polypeptide of instant claims 50-55.  C-terminal endings such as AAA, GG, GGG, and GVA would have been obvious in view of the issued claims.  

Claims 37-38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 15, and 19 of copending Application No. 15/975,834. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 8 are directed to polypeptides comprising ISVDs that bind to a serum albumin with C-terminal endings in common with the instant claims.  Such endings include G, GG, GGG (i.e. n = 1, 2, or 3 see instant claim 38, part (c) and instant claim 40), AAA, and GVA.  Serum albumin is a therapeutic target within the meaning of the instant claims.  Embodiments of the co-pending claims are embodiments of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43-48 and 50-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 15, and 19 of copending Application No. 15/975,834 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 1 and 8 are directed to polypeptides comprising ISVDs that bind to a serum albumin with C-terminal endings in common with the instant claims.  Such endings include G, GG, GGG (i.e. n = 1, 2, or 3 see instant claim 38, part (c) and instant claim 40), AAA, and GVA.  Serum albumin is a therapeutic target within the meaning of the instant claims.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  Kabat position 11 of SEQ ID NOS: 60, 107, and 108 is leucine.  
At least for example, SEQ ID NOS: 107 and 108 of Silence et al. correspond PMP6A8 (Alb-2) (SEQ ID NO: 50) and PMP6B4 (SEQ ID NO: 51) of Beirnaert et al. (WO 2006/122,787, of record).  These are ISVDs against human serum albumin that do not correspond to Alb-1 as recited in the instant claims.  See Tables I-II.
It would have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. to the serum albumin binding ISVD of SEQ ID NO: 107 or SEQ ID NO: 108 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 43-48 and 50-55. C-terminal endings such as G, GG, GGG, AAA, and GVA would have been obvious in view of the co-pending claims.  
This is a provisional nonstatutory double patenting rejection.

Claims 37-38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-43 of copending Application No. 17/409,019. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 37 is directed to polypeptides comprising at least two ISVDs with C-terminal endings in common with the instant claims.  Such endings include G, GG, GGG (i.e. n = 1, 2, or 3 see instant claim 38, part (c) and instant claim 40), AAA, and GVA.  The ISVD at the C-terminal end must bind a therapeutic target as in instant claim 37.  Embodiments of the co-pending claims are embodiments of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-43 and 51-56 of copending Application No. 17/409,019 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 37 and 51 are directed to polypeptides comprising at least two ISVDs with C-terminal endings in common with the instant claims.  Such endings include G, GG, GGG (i.e. n = 1, 2, or 3 see instant claim 38, part (c) and instant claim 40) and GVA.  
The ISVD at the C-terminal end of co-pending claim 37 must bind a therapeutic target.  The ISVD at the C-terminal end of co-pending claim 51 is not specified.  The co-pending claims do not require that Kabat position 11 be leucine.  
Silence discloses a fusion protein having two ISVDs that bind a therapeutic
target such as von Willebrand Factor (vWF). Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  A construct having two ISVDs of 12A5 is SEQ ID NO: 79.  The construct contains linkers.  See at least Table 17.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use the 12A5 anti-VWF ISVD fusion protein of SEQ ID NO: 79 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 43-48.  C-terminal endings such as G, GG, GGG, AAA, and GVA would have been obvious in view of the co-pending claims.  
This is a provisional nonstatutory double patenting rejection.
Claims 37-38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38, 40, 42, and 50-54 of copending Application No. 14/138,863. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 37 and 50 are directed to polypeptides comprising at least two ISVDs with C-terminal endings in common with the instant claims.  Such endings include G, GG, GGG (i.e. n = 1, 2, or 3 see instant claim 38, part (c) and instant claim 40), AAA, and GVA.  An ISVD that binds serum albumin (a therapeutic target) is at the C-terminal end as in instant claim 37.  Embodiments of the co-pending claims are embodiments of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43-48 and 50-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38, 40, 42, 50-54, and 56-59 of copending Application No. 14/138,863 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 37 and 50 are directed to polypeptides comprising at least two ISVDs with C-terminal endings in common with the instant claims.  Such endings include G, GG, GGG (i.e. n = 1, 2, or 3 see instant claim 38, part (c) and instant claim 40), AAA, and GVA.  An ISVD that binds serum albumin (a therapeutic target) is at the C-terminal end as in instant claim 37.  The co-pending claims are not directed to any particular serum albumin ISVD.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  Kabat position 11 of SEQ ID NOS: 60, 107, and 108 is leucine.  
At least for example, SEQ ID NOS: 107 and 108 of Silence et al. correspond PMP6A8 (Alb-2) (SEQ ID NO: 50) and PMP6B4 (SEQ ID NO: 51) of Beirnaert et al. (WO 2006/122,787, of record).  These are ISVDs against human serum albumin that do not correspond to Alb-1 as recited in the instant claims.  See Tables I-II.
It would have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. to the serum albumin binding ISVD of SEQ ID NO: 107 or SEQ ID NO: 108 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 43-48 and 50-55. C-terminal endings such as G, GG, GGG, AAA, and GVA would have been obvious in view of the co-pending claims.  
This is a provisional nonstatutory double patenting rejection.

Claims 37-38, 40, and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,328,174. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  The polypeptides of the issued claims have a C-terminal extension consisting of AA (an ending encompassed by the instant claims).  SEQ ID NOS: 215, 216, 217, 219, 221-225, and 225 all have leucine (L) at Kabat position 11.  The polypeptides contain ISVDs that bind CXCR2, a therapeutic target.

Claims 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8-20, and 26 of U.S. Patent No. 10,323,090. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  The multispecific binder of the issued claims has an ISVD against a therapeutic target at the C-terminus and has a C-terminal ending of A (i.e. n = 1).   See issued claim 8 as it depends upon claim 6.  With respect to claim 9, SEQ ID NO: 142 (the C terminal ISVD) is against serum albumin, a therapeutic target.   At least for example, SEQ ID NO: 110 has a C-terminal ending of A (i.e. n = 1).  See issued claims 10 (as it depends from claim 6), 15 (as it depends from claims 6 and 14), 16-17, 19, and 26.

Claims 37-38, 40, 43-44, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 11-15 of U.S. Patent No. 10,501,542. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  The CTLA4 binder of  SEQ ID NOS: 62 and 64 (see issued claims 11, 14, and 15) has an ISVD against a therapeutic target at the C-terminus and has a C-terminal ending of A (i.e. n = 1).  SEQ ID NO: 66 can have leucine (L) at Kabat position 11 and has a C-terminal ending of A (i.e. n= 1). SEQ ID NO: 66 (the C terminal ISVD) is against serum albumin, a therapeutic target.   See claim 5 as is depends upon claims 1, 3 and 4.

Claims 37-38, 40, 43-44, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10-11, and 14-15 of U.S. Patent No. 10,544,222. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  The PD1/CTLA4 binder of claims 3-6 (as they depends upon claim 1) has an ISVD against a therapeutic target at the C-terminus and has a C-terminal ending of A (i.e. n = 1).  SEQ ID NO: 144 can have leucine (L) at Kabat position 11. SEQ ID NO: 144 (the C terminal ISVD) is against serum albumin, a therapeutic target.   SEQ ID NOS: 146, 149, 151, and 153 (see claims 8 and 14) and claim 11 (as it depends from claims 1 and 10) each have a C-terminal ending of A (i.e. n = 1).  

Claims 37-38, 40, and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9-11 of U.S. Patent No. 11,142,569. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  SEQ ID NOS: 92 and 93 are ISVDs that bind to serum albumin, a therapeutic target.  SEQ ID NO: 92 ends in VTVSSA and Kabat position 11 is leucine (L).  SEQ ID NO: 93 ends in VTVSSA.  The ISVD of claim 7 (as it depends from claim 1) includes ISVDs that bind to serum albumin ending in VTVSS (T at position 110, S at position 112) with additional C-terminal endings within the scope of the instant claims (e.g. G, GG, GGG, AAA) and where Kabat position 11 can be leucine (L).
 

Claims 37-38, 40, and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,414,481. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  SEQ ID NO: 27 is an ISVD that binds to serum albumin, a therapeutic target.  SEQ ID NO: 27 ends in VTVSSA and Kabat position 11 is leucine (L).  SEQ ID NOS: 28-35 ends in VTVSSA.  See issued claim 10.  The ISVD of claim 15 (as it depends from claims 1 and 11) includes ISVDs that bind to serum albumin with additional C-terminal endings within the scope of the instant claims (e.g. G, GG, GGG, AAA).  These ISVDs would end with the sequence VTVSS (prior to the C-terminal endings) as suggested by SEQ ID NOS: 18-26 and 36-44 (see claim 6 as it depends from claim 1 and  claim 10). 
 
Claims 37-38, 40, and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, and 13 of U.S. Patent No. 11,414,480. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  SEQ ID NO: 36 is an ISVD that binds to serum albumin, a therapeutic target.  SEQ ID NO: 36 ends in VTVSSA and Kabat position 11 is leucine (L).  SEQ ID NOS: 37-56 ends in VTVSSA.  See issued claim 8.  The ISVD of claim 13 (as it depends from claims 1 and 9) includes ISVDs that bind to serum albumin with additional C-terminal endings within the scope of the instant claims (e.g. G, GG, GGG, AAA).  These ISVDs would end with the sequence VTVSS (prior to the C-terminal endings) as suggested by SEQ ID NOS: 15-35 and 57-77 (see claim 6 as it depends from claim 1 and claim 8).
Claims 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 11,208,476. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  SEQ ID NO: 1 is a polypeptide that comprises five ISVDs.  An ISVD that binds to TSLP, a therapeutic target, is at the C-terminus.  (See claims 1-5.)  SEQ ID NO: 1 ends in VTVSSA.  

Claims 37-38, 40, 43-44, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 8,703,135. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  SEQ ID NO: 188 is a polypeptide that comprises two ISVDs.  An ISVD that binds to a human serum albumin, a therapeutic target, is at the C-terminus and Kabat position 11 is leucine (L).  SEQ ID NO: 188 ends in VTVSSA.  

Claims 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 of U.S. Patent No. 11,319,364. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  Issued claim 5 (as it depends from claim 1) is directed to an ISVD against the therapeutic target IL-23 or TNF where the ISVD can have the C-terminal end of  VTVSS(X)n (SEQ ID NO: 77) where n is 1-10 and each X is an independently chosen amino acid.  Issued claim 6 recites each X is independently chosen from the group consisting of A, G, V, L, and I. Such endings include G, GG, GGG (i.e. n = 1, 2, or 3 see instant claim 38, part (c) and instant claim 40), AAA, and GVA.  

Claims 37-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30 of U.S. Patent No. 11,261,260. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the issued claims are embodiments of the instant claims.  SEQ ID NOS: 129 and 130 are polypeptides comprising two or more ISVDs where an ISVD binding serum albumin, a therapeutic target, is at the C-terminus.  SEQ ID NOS: 129-130 end in VTVSSA.  


Applicant is advised that no provisional double patenting rejections have been made over the claims in the 15/311,564 application or any co-pending applications claiming priority to the
‘564 application. The 15/311,564 application has an effective filing date that is junior to the
instant application. If these provisional double patenting rejections were the only rejections remaining in this application, they would be withdrawn as set forth in MPEP 804(B)(1)(b)(i).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa